DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5  and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronikowski et al., hereinafter Bronikowski, US Publication No. 2003/0045950.

Regarding Claim 1, Bronikowski teaches a system design support apparatus used to generate new user data, using existing user data, comprising: 
circuitry (Bronikowski paragraphs [0023] and [0025], see server computers) configured to generate the new user data on a basis of derived user data (Bronikowski paragraph [0045], wherein a modified version of a template is generated, the modified version of the template being derived from user specified changes to an existing template), the derived user data including: base user data reference information that is information specifying user data to be referred to (Bronikowski paragraphs [0027] and [0045], wherein the existing template includes base user data reference information that may be modified); and information on an item changed from the user data specified by the base user data reference information and on changed contents (Bronikowski paragraph [0045], wherein changes to the existing template are entered); and 
display data generator circuitry (Bronikowski paragraph [0023], see operator interfaces) configured to generate display data  for grouping and hierarchically displaying data included in the derived user data (Bronikowski paragraphs [0033]-[0036], wherein operator interfaces generate display data relating to the templates in groups and hierarchically, see for example Figs. 4-6), 
wherein in the hierarchical display of the data, an item in which the user data specified by the base user data reference information is used as it is, and an item in which the user data specified by the base user data reference information is changed in the derived user data are visually distinctively displayed (Bronikowski paragraphs [0033], [0036], and [0045], wherein only certain attributes of the template are changed, with the attributes not changed be left as they were and the changed attributes being updated on the display).

Regarding Claim 2, Bronikowski further teaches wherein the new user data is generated by combining the derived user data and the user data specified by the base user data reference information (Bronikowski paragraph [0045], wherein the modified version of the template is based on the existing template and the user specified changes).

Regarding Claim 3, Bronikowski further teaches wherein the user data specified by the base user data reference information is compared with the derived user data, and for data included in the derived user data, the data included in the derived user data is used, and for data that is not included in the derived user data and is included only in the user data specified by the base user data reference information, the data included in the user data to be referred to is used (Bronikowski paragraphs [0033], [0036], and [0045], wherein only certain attributes of the template are changed, with the attributes not changed be left as they were).

Regarding Claim 4, Bronikowski further teaches a write circuitry configured to write the new user data to a device managed via a communication line (Bronikowski paragraph [0023], see communication link between the server computers and the PLC).

Regarding Claim 5, Bronikowski further teaches inconsistent data checking circuitry configured to check presence or absence of inconsistent data between the derived user data and the user data specified by the base user data reference information (Bronikowski paragraphs [0037]-[0040], wherein analysis is performed to provide consistency of data, i.e. variables that must be changed).

Regarding Claim 7, Bronikowski further teaches wherein a relationship between the user data specified by the base user data reference information and the derived user data is capable of being visually represented to allow editing of data while confirming whether user data currently edited is the base user data or the derived user data (Bronikowski paragraphs [0027], [0033], [0036], and [0045], wherein changes may performed through the display interface on certain attributes, with the changes causing changes in version numbers which indicates whether the change is on derived user data or the original template).

Regarding Claim 8, Bronikowski teaches a system design support method to generate new user data, using user data on an existing device, the method comprising: 
selecting user data to be used (Bronikowski paragraph [0045], wherein an existing template is selected to be edited); 
generating derived user data (Bronikowski paragraph [0045], wherein modifications to the existing template are entered by a user), the derived user data including: base user data reference information for specifying the selected user data to be used (Bronikowski paragraphs [0027] and [0045], wherein the existing template includes base user data reference information that may be modified); and information on an item changed from the user data specified by the base user data reference information and on changed contents (Bronikowski paragraph [0045], wherein changes to the existing template are entered); and 
generating the new user data on a basis of the derived user data (Bronikowski paragraph [0045], wherein a modified version of a template is generated, the modified version of the template being derived from changes entered by the user), 
wherein the system design support method further comprises generating display data for grouping and hierarchically displaying data included in the derived user data (Bronikowski paragraphs [0033]-[0036], wherein operator interfaces generate display data relating to the templates in groups and hierarchically, see for example Figs. 4-6), and 
wherein in the hierarchical display of the data, an item in which the user data specified by the base user data reference information is used as it is, and an item in which the user data specified by the base user data reference information is changed in the derived user data are visually distinctively displayed (Bronikowski paragraphs [0033], [0036], and [0045], wherein only certain attributes of the template are changed, with the attributes not changed be left as they were and the changed attributes being updated on the display).

Regarding Claim 9, Bronikowski further teaches wherein generating the new user data includes combining the user data specified by the base user data reference information and the derived user data (Bronikowski paragraph [0045], wherein the modified version of the template is based on the existing template and the user specified changes).

Regarding Claim 10, Bronikowski further teaches wherein the user data specified by the base user data reference information is compared with the derived user data, and for data included in the derived user data, the data included in the derived user data is used, and for data that is not included in the derived user data and is included only in the user data specified by the base user data reference information, the data included in the user data specified by the base user data reference information is used (Bronikowski paragraphs [0033], [0036], and [0045], wherein only certain attributes of the template are changed, with the attributes not changed be left as they were).

Regarding Claim 11, Bronikowski further teaches further comprising a step of writing the new user data to a device managed (Bronikowski paragraphs [0022]-[0025], wherein instances of the modified template are written to a PLC as a control program).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851